UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/2014 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for these series as appropriate. Dreyfus Global Absolute Return Fund Dreyfus Global Dynamic Bond Fund Dreyfus Global Real Return Fund Dreyfus Total Emerging Markets Fund Dynamic Total Return Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Global Absolute Return Fund January 31, 2014 (Unaudited) Face Amount Covered by Options Purchased7.0% Contracts ($) Value ($) Call Options6.9% U.S. Treasury 10 Year Note Futures, February 2014 @ $105 23,000 a Number of Contracts Value ($) Put Options.1% Swiss Market Index Futures, March 2014 @ CHF 7,800 70 a Total Options Purchased (cost $486,349) Principal Short-Term Investments81.2% Amount ($) Value ($) U.S. Treasury Bills: 0.03%, 3/13/14 125,000 b 124,992 0.03%, 4/24/14 1,910,000 1,909,889 0.06%, 3/20/14 3,018,000 3,017,801 0.07%, 6/26/14 570,000 b 569,912 Total Short-Term Investments (cost $5,622,447) Other Investment12.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $872,105) 872,105 c Total Investments (cost $6,980,901) % Liabilities, Less Cash and Receivables %) ) Net Assets % CHF-Swiss Franc a Non-income producing security. b Held by or on behalf of a counterparty for open financial futures contracts. c Investment in affiliated money market mutual fund. At January 31, 2014, net unrealized depreciation on investments was $19,393 of which $4,774 related to appreciated investment securities and $24,167 related to depreciated investment securities. At January 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Short-Term/Money Market Investments 93.8 Options Purchased 7.0 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2014 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2014 ($) Financial Futures Long ASX SPI 200 10 1,121,819 March 2014 20,334 Amsterdam Exchange Index 2 208,215 February 2014 (6,031 ) Australian 10 Year Bonds 29 2,958,776 March 2014 71,759 CAC 40 10 Euro 2 112,388 February 2014 (4,096 ) DAX 3 942,987 March 2014 (2,087 ) Euro-Bond Options 6 120,668 March 2014 (17,313 ) FTSE/MIB Index 1 130,802 March 2014 640 Hang Seng 9 1,275,506 February 2014 (28,575 ) Topix 9 1,072,216 March 2014 (43,617 ) Financial Futures Short Canadian 10 Year Bonds 6 (707,278 ) March 2014 (5,000 ) Euro-Bond 11 (2,134,315 ) March 2014 (41,607 ) FTSE 100 12 (1,273,699 ) March 2014 11,287 IBEX 35 5 (670,240 ) February 2014 21,730 Japanese 10 Year Mini Bonds 7 (993,666 ) March 2014 (4,402 ) Long Gilt 11 (1,995,612 ) March 2014 (27,702 ) Standard & Poor's 500 E-mini 6 (532,980 ) March 2014 3,495 S&P/Toronto Stock Exchange 60 Index 1 (140,652 ) March 2014 (6,523 ) U.S. Treasury 10 Year Notes 5 (628,750 ) March 2014 (6,760 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2014 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring: 3/19/2014 a 606,883 550,974 529,500 (21,474 ) 3/19/2014 b 483,619 437,271 421,953 (15,318 ) 3/19/2014 c 258,128 233,496 225,214 (8,282 ) British Pound, Expiring: 3/19/2014 d 537,844 880,986 883,857 2,871 3/19/2014 a 471,244 771,422 774,411 2,989 3/19/2014 e 1,084,455 1,781,608 1,782,121 513 3/19/2014 f 16,245 26,693 26,696 3 Canadian Dollar, Expiring: 3/19/2014 d 230,660 211,317 206,880 (4,437 ) 3/19/2014 a 531,090 494,906 476,337 (18,569 ) 3/19/2014 b 45,360 40,531 40,684 153 3/19/2014 e 326,820 305,500 293,127 (12,373 ) 3/19/2014 f 437,820 406,624 392,683 (13,941 ) 3/19/2014 c 8,370 7,634 7,507 (127 ) 3/19/2014 g 1,176,230 1,089,463 1,054,967 (34,496 ) Euro, Expiring: 3/19/2014 h 132,500 180,371 178,705 (1,666 ) 3/19/2014 d 247,500 338,293 333,808 (4,485 ) 3/19/2014 a 715,044 981,315 964,393 (16,922 ) 3/19/2014 b 81,750 111,359 110,258 (1,101 ) 3/19/2014 e 306,056 420,869 412,784 (8,085 ) 3/19/2014 f 135,210 184,803 182,360 (2,443 ) 3/19/2014 c 106,290 144,732 143,355 (1,377 ) 3/19/2014 g 1,061,480 1,454,708 1,431,638 (23,070 ) Japanese Yen, Expiring: 3/19/2014 d 9,677,700 94,460 94,743 283 3/19/2014 a 44,483,116 433,624 435,482 1,858 3/19/2014 b 53,643,283 523,191 525,158 1,967 3/19/2014 e 6,124,965 59,719 59,962 243 3/19/2014 f 2,150,600 20,987 21,054 67 3/19/2014 g 11,692,744 114,054 114,470 416 New Zealand Dollar, Expiring: 3/19/2014 d 212,900 174,761 171,593 (3,168 ) 3/19/2014 a 79,500 64,784 64,075 (709 ) 3/19/2014 b 143,100 116,777 115,336 (1,441 ) 3/19/2014 e 111,300 90,871 89,705 (1,166 ) 3/19/2014 f 16,700 13,695 13,460 (235 ) 3/19/2014 c 43,000 34,990 34,657 (333 ) 3/19/2014 g 158,500 130,300 127,747 (2,553 ) Norwegian Krone, Expiring: 3/19/2014 a 407,000 65,922 64,727 (1,195 ) 3/19/2014 f 775,678 125,215 123,359 (1,856 ) Swedish Krona, Expiring: 3/19/2014 d 649,760 100,215 99,104 (1,111 ) 3/19/2014 a 268,920 41,197 41,017 (180 ) 3/19/2014 b 875,020 134,982 133,461 (1,521 ) 3/19/2014 e 288,340 44,476 43,979 (497 ) 3/19/2014 f 143,678 22,198 21,914 (284 ) 3/19/2014 c 228,340 35,251 34,827 (424 ) 3/19/2014 g 2,162,387 332,351 329,815 (2,536 ) Swiss Franc, Expiring: 3/19/2014 d 87,525 98,321 96,569 (1,752 ) 3/19/2014 a 240,750 269,022 265,626 (3,396 ) 3/19/2014 b 32,450 36,204 35,803 (401 ) 3/19/2014 e 4,400 4,847 4,855 8 3/19/2014 f 39,600 43,662 43,692 30 3/19/2014 g 5,425 6,043 5,985 (58 ) Sales: Proceeds ($) Australian Dollar, Expiring: 3/19/2014 h 39,000 34,632 34,027 605 3/19/2014 d 318,270 281,288 277,688 3,600 3/19/2014 a 282,850 251,361 246,784 4,577 3/19/2014 b 113,300 99,601 98,853 748 3/19/2014 e 203,930 182,243 177,927 4,316 3/19/2014 f 630,200 558,137 549,844 8,293 3/19/2014 c 61,680 54,537 53,815 722 3/19/2014 g 1,173,810 1,039,075 1,024,139 14,936 British Pound, Expiring: 3/19/2014 d 15,300 24,931 25,143 (212 ) 3/19/2014 a 8,500 13,847 13,968 (121 ) 3/19/2014 f 168,000 274,309 276,080 (1,771 ) 3/19/2014 g 10,200 16,618 16,762 (144 ) Canadian Dollar, Expiring: 3/19/2014 h 1,180,493 1,107,161 1,058,791 48,370 3/19/2014 d 86,650 80,458 77,717 2,741 3/19/2014 a 705,988 664,162 633,204 30,958 3/19/2014 b 150,500 137,611 134,984 2,627 3/19/2014 e 27,700 25,719 24,844 875 3/19/2014 f 1,272,459 1,195,532 1,141,275 54,257 3/19/2014 c 35,000 31,983 31,392 591 3/19/2014 g 154,700 142,102 138,751 3,351 Euro, Expiring: 3/19/2014 d 265,650 361,063 358,287 2,776 3/19/2014 a 267,180 364,013 360,351 3,662 3/19/2014 b 468,330 637,830 631,646 6,184 3/19/2014 e 182,650 250,647 246,344 4,303 3/19/2014 f 73,644 99,833 99,325 508 3/19/2014 c 59,050 80,498 79,642 856 3/19/2014 g 606,940 824,120 818,591 5,529 Japanese Yen, Expiring: 3/19/2014 h 4,223,500 40,478 41,347 (869 ) 3/19/2014 d 7,921,320 76,353 77,548 (1,195 ) 3/19/2014 a 55,932,400 541,814 547,568 (5,754 ) 3/19/2014 b 15,650,100 149,981 153,212 (3,231 ) 3/19/2014 e 20,801,000 202,991 203,638 (647 ) 3/19/2014 f 9,710,890 94,209 95,068 (859 ) 3/19/2014 g 14,268,590 136,328 139,687 (3,359 ) New Zealand Dollar, Expiring: 3/19/2014 d 368,907 305,288 297,331 7,957 3/19/2014 a 79,400 65,213 63,995 1,218 3/19/2014 e 46,170 38,148 37,212 936 3/19/2014 c 5,370 4,451 4,328 123 3/19/2014 g 358,530 293,605 288,967 4,638 Norwegian Krone, Expiring: 3/19/2014 d 424,930 68,878 67,578 1,300 3/19/2014 a 2,543,592 410,694 404,518 6,176 3/19/2014 b 171,250 27,636 27,235 401 3/19/2014 e 1,176,878 192,076 187,164 4,912 3/19/2014 c 235,470 38,012 37,448 564 3/19/2014 g 1,318,430 213,281 209,675 3,606 Swedish Krona, Expiring: 3/19/2014 a 479,400 72,395 73,120 (725 ) Swiss Franc, Expiring: 3/19/2014 d 14,256 15,967 15,729 238 3/19/2014 b 4,460 5,026 4,921 105 3/19/2014 e 1,186,989 1,338,612 1,309,639 28,973 3/19/2014 c 225,144 254,502 248,408 6,094 3/19/2014 g 1,765,923 1,991,516 1,948,393 43,123 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Citigroup b Goldman Sachs International c Standard Chartered Bank d BNP Paribas e Morgan Stanley Capital Services f Royal Bank of Canada g UBS h Bank of Montreal STATEMENT OF OPTIONS WRITTEN January 31, 2014 (Unaudited) Number of Contracts Value ($) Call Options: Swiss Market Index Futures, March 2014 @ CHF 7,800 70 ) (premium received $13,723) CHF-Swiss Franc The following is a summary of the inputs used as of January 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds 872,105 - - U.S. Treasury - 5,622,594 - Other Financial Instruments: Financial Futures+ 129,245 - - Forward Foreign Currency Exchange Contracts+ - 327,150 - Options Purchased 483,350 - - Liabilities ($) Other Financial Instruments: Financial Futures+ (193,713) - - Forward Foreign Currency Exchange Contracts+ - (231,869) - Options Written (30,264) - - + Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended January 31, 2014 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Advantage Funds Inc. Dreyfus Global Dynamic Bond Fund January 31, 2014 (Unaudited) Coupon Maturity Principal Bonds and Notes96.2% Rate (%) Date Amount ($) a Value ($) Banks8.3% Barclays Bank, Sub. Notes EUR 6.00 1/23/18 60,000 92,625 Claudius for Credit Suisse, Jr. Sub. Bonds 7.88 6/29/49 70,000 75,039 Danske Bank, Sub. Notes GBP 5.38 9/29/21 60,000 b 102,456 Eksportfinans, Sr. Unscd. Notes 5.50 5/25/16 55,000 58,245 JPMorgan Chase & Co., Sub. Notes EUR 4.38 11/12/19 100,000 b 136,869 LBG Capital No.1, Bank Gtd. Bonds, Ser. 19 GBP 11.04 3/19/20 50,000 95,552 Lloyds Bank, Gov't Gtd. Notes GBP 1.50 5/2/17 100,000 165,480 Royal Bank of Scotland, Sr. Unscd. Notes AUD 4.55 3/10/14 100,000 b 87,619 Societe Generale, Jr. Sub. Notes 8.75 10/29/49 80,000 84,420 UBS AG London, Sr. Unscd. Notes GBP 6.63 4/11/18 50,000 96,958 Casinos.5% Caesars Entertainment Resort Properties, Sr. Scd. Notes 8.00 10/1/20 56,000 Consumer Discretionary3.9% Enterprise Inns, First Mortgage Bonds GBP 6.50 12/6/18 50,000 86,305 Motability Operations Group, Gtd. Notes GBP 5.38 6/28/22 50,000 94,233 Unitymedia Hessen, Sr. Scd. Notes EUR 7.50 3/15/19 100,000 148,021 Ziggo Bond, Gtd. Notes EUR 8.00 5/15/18 100,000 143,637 Consumer Staples.2% China Green Holdings, Sr. Scd. Bonds, Ser. A CNY 7.00 4/12/16 80,000 8,548 China Green Holdings, Sr. Scd. Bonds, Ser. B CNY 10.00 4/12/16 80,000 10,759 Diversified Financial Services10.1% Arsenal Securities, Sr. Scd. Bonds, Ser. A1 GBP 5.14 9/1/29 38,994 65,844 ASB Finance, Bank Gtd. Notes GBP 1.35 10/23/15 100,000 b 165,675 Boats Investments Netherlands, Sr. Scd. Notes EUR 11.00 3/31/17 101,193 67,899 BUPA Finance, Gtd. Notes GBP 7.50 7/4/16 50,000 93,384 F&C Commercial Property Finance, Sr. Scd. Notes GBP 5.23 6/30/17 50,000 b 86,524 General Electric Capital, Sr. Unscd. Notes GBP 6.44 11/15/22 25,778 48,691 Hutchinson Ports Finance, Gtd. Bonds GBP 6.75 12/7/15 30,000 54,003 Permanent TSB, Gov't Gtd. Notes EUR 4.00 3/10/15 100,000 138,707 Prudential, Jr. Sub. Notes 11.75 12/29/49 65,000 b 70,623 QBE Insurance Group, Sr. Unscd. Bonds GBP 10.00 3/14/14 50,000 82,944 SLM Student Loan Trust 2003-10, Asset-Backed Notes GBP 5.15 12/15/39 100,000 157,814 Tesco Property Finance 3, Mortgage Backed Bonds GBP 5.74 4/13/40 49,487 89,447 Toys R Us Property Co. II, Sr. Scd. Notes 8.50 12/1/17 86,000 87,720 Energy4.2% CONSOL Energy, Gtd. Notes 8.00 4/1/17 50,000 52,562 Drill Rigs Holdings, Sr. Scd. Notes 6.50 10/1/17 58,000 61,625 EXCO Resources, Gtd. Notes 7.50 9/15/18 50,000 49,625 Petrobras International Finance, Gtd. Notes 7.88 3/15/19 90,000 102,218 Santos Finance, Gtd. Notes EUR 8.25 9/22/70 50,000 b 76,062 Shell International Finance, Gtd. Notes 1.13 8/21/17 125,000 124,653 Statoil, Gtd. Notes 1.80 11/23/16 35,000 35,835 Foreign/Governmental39.0% Asian Development Bank, Sr. Unscd. Notes 0.16 5/29/15 240,000 b 240,053 Barbadian Government, Unscd. Bonds GBP 13.50 7/1/15 39,000 69,799 Brazilian Government, Treasury Bills BRL 0.00 7/1/16 750,000 c 232,064 Canada Housing Trust, Govt. Gtd. Bonds, Ser. DEC CAD 2.35 12/15/18 260,000 238,453 Canadian Government, Bonds CAD 1.25 9/1/18 260,000 230,247 Dutch Government, Sr. Unscd. Bonds 1.00 2/24/17 150,000 150,731 EUROFIMA, Unscd. Bonds 0.55 3/27/15 200,000 b 200,591 European Bank for Reconstruction & Development, Sr. Unscd. Notes NOK 4.00 5/11/17 180,000 30,414 European Investment Bank, Sr. Unscd. Bonds GBP 0.59 1/5/16 120,000 b 197,321 European Investment Bank, Unscd. Notes GBP 1.50 2/1/19 80,000 127,973 European Investment Bank, Sr. Unscd. Bonds CAD 2.13 2/4/19 130,000 116,985 European Investment Bank, Sr. Unscd. Bonds IDR 6.00 4/22/14 160,000,000 13,023 European Investment Bank, Sr. Unscd. Notes NZD 6.50 9/10/14 125,000 102,832 Finnish Government, Sr. Unscd. Notes GBP 0.57 2/25/16 100,000 b 164,540 International Bank for Reconstruction & Development, Sr. Unscd. Notes 0.16 1/14/15 140,000 b 140,102 Irish Government, Bonds EUR 5.40 3/13/25 60,000 94,846 Mexican Government, Bonds, Ser. M MXN 6.50 6/9/22 790,000 59,437 Nordic Investment Bank, Sr. Unscd. Notes NZD 4.13 3/16/17 150,000 120,799 Portuguese Government, Sr. Unscd. Notes EUR 4.75 6/14/19 78,000 d 108,952 Portuguese Government, Sr. Unscd. Bonds EUR 6.40 2/15/16 130,000 d 189,091 Romanian Government, Sr. Unscd. Notes EUR 6.50 6/18/18 40,000 61,366 Slovenian Government, Sr. Unscd. Notes, Ser. RS63 EUR 4.38 2/6/19 50,000 69,836 Spanish Government, Bonds EUR 3.75 10/31/18 175,000 252,430 Swedish Export Credit, Sub. Notes 2.88 11/14/23 200,000 b,d 197,372 Swedish Government, Bonds, Ser. 1051 SEK 3.75 8/12/17 1,430,000 237,322 United Kingdom Gilt, Bonds GBP 1.00 9/7/17 305,000 496,414 United Kingdom Gilt, Bonds, Ser. 3MO GBP 1.25 11/22/17 210,000 e 498,431 Venezuelan Government, Sr. Unscd. Bonds 5.75 2/26/16 50,000 40,375 Health Care.6% Catalent Pharma Solutions, Gtd. Notes EUR 9.75 4/15/17 50,000 Industrial2.8% Firstgroup, Gtd. Bonds GBP 8.13 9/19/18 50,000 98,234 Heathrow Funding, Sr. Scd. Bonds GBP 3.00 6/8/17 100,000 168,267 ISS, Scd. Notes EUR 8.88 5/15/16 24,251 33,443 L-3 Communications, Gtd. Notes 4.75 7/15/20 30,000 31,947 Information Technology1.1% First Data, Sr. Scd. Notes 7.38 6/15/19 120,000 Materials1.0% FQM Akubra, Gtd. Notes 8.75 6/1/20 40,000 45,700 Kerling, Sr. Scd. Notes EUR 10.63 2/1/17 50,000 71,734 Telecommunication Services5.3% Altice Financing, Sr. Scd. Notes EUR 8.00 12/15/19 100,000 148,054 Cable & Wireless International Finance, Gtd. Bonds GBP 8.63 3/25/19 40,000 76,441 Satelites Mexicanos, Sr. Scd. Notes 9.50 5/15/17 50,000 53,500 Sprint Communications, Sr. Unscd. Debs. 9.25 4/15/22 80,000 96,000 Telemovil Finance, Gtd. Notes 8.00 10/1/17 100,000 106,375 Virgin Media Finance, Gtd. Bonds GBP 8.88 10/15/19 50,000 89,592 Wind Acquisition Finance, Scd. Notes EUR 11.75 7/15/17 50,000 71,313 U.S. Government Securities16.4% U.S. Treasury Bonds: 2.88%, 5/15/43 430,000 370,438 U.S. Treasury Inflation Protected Securities; Notes, 0.13%, 4/15/18 120,998 f 124,940 U.S. Treasury Notes: 1.00%, 9/30/16 230,000 232,516 1.00%, 3/31/17 470,000 472,992 1.50%, 6/30/16 405,000 414,856 1.88%, 2/28/14 355,000 355,437 Utilities2.8% Anglian Water Services Financing, Sr. Scd. Bonds, Ser. A1 GBP 5.84 7/30/22 50,000 96,791 E.ON International Finance, Gtd. Notes GBP 6.00 10/30/19 50,000 95,999 Rwe, Jr. Sub. Notes EUR 4.63 9/29/49 45,000 b 62,151 SSE, Sub. Notes GBP 5.45 9/29/49 50,000 b 85,277 Total Bonds and Notes (cost $11,454,995) Common Stocks.5% Shares Value ($) Exchange-Traded Funds iShares JP Morgan USD Emerging Markets Bond (cost $62,617) 576 Other Investment1.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $213,218) 213,218 g Total Investments (cost $11,730,830) % Cash and Receivables (Net) % Net Assets % ETF Exchange Traded Funds a Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar BRLBrazilian Real CADCanadian Dollar CNYChinese Yuan Renminbi EUREuro GBPBritish Pound IDRIndonesian Rupiah MXNMexican Peso NOKNorwegian Krone NZDNew Zealand Dollar SEKSwedish Krona b Variable rate securityinterest rate subject to periodic change. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2014, these securities were valued at $495,415 or 4.1% of net assets. e Principal amount for accrual purposes is periodically adjusted based on changes in the British Consumer Price Index. f Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. g Investment in affiliated money market mutual fund. At January 31, 2014, net unrealized appreciation on investments was $83,009 of which $237,947 related to appreciated investment securities and $154,938 related to depreciated investment securities, At January 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Corporate Bonds 40.8 Foreign/Governmental 39.0 U.S. Government & Agencies 16.4 Money Market Investment 1.8 Exchange Traded Funds .5 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2014 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2014 ($) Financial Futures Short Euro-Bond 2 (388,104 ) March 2014 (9,035 ) Long Gilt 2 (362,940 ) March 2014 (8,256 ) U.S. Treasury 5 Year Notes 8 (965,000 ) March 2014 (8,745 ) ) STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2014 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Czech Koruna, Expiring 2/12/2014 a 17,884 892 876 (16 ) Malaysian Ringgit, Expiring 2/12/2014 b 399,000 119,619 119,143 (476 ) Singapore Dollar, Expiring 2/12/2014 a 152,000 119,216 119,052 (164 ) Sales: Proceeds ($) Australian Dollar, Expiring 2/12/2014 c 101,387 94,977 88,660 6,317 Brazilian Real, Expiring 2/12/2014 c 556,000 238,361 229,659 8,702 British Pound, Expiring: 2/12/2014 a 1,645,865 2,646,889 2,705,406 (58,517 ) 2/12/2014 c 741,362 1,206,800 1,218,620 (11,820 ) 2/12/2014 d 62,921 101,665 103,427 (1,762 ) Canadian Dollar, Expiring 2/12/2014 c 651,431 622,951 584,737 38,214 Euro, Expiring: 2/12/2014 a 387,315 525,433 522,376 3,057 2/12/2014 c 62,310 85,478 84,038 1,440 2/12/2014 d 1,099,343 1,483,500 1,482,693 807 Indonesian Rupiah, Expiring 2/12/2014 d 170,499,000 14,474 13,937 537 Mexican New Peso, Expiring 2/12/2014 c 808,383 60,395 60,387 8 New Zealand Dollar, Expiring 2/12/2014 d 280,515 232,033 226,645 5,388 Norwegian Krone, Expiring 2/12/2014 c 218,163 36,375 34,739 1,636 South African Rand, Expiring 2/4/2014 c 1,006,329 89,368 90,566 (1,198 ) Swedish Krona, Expiring 2/12/2014 c 1,573,000 240,760 240,055 705 Turkish Lira, Expiring 2/12/2014 a 96,968 47,070 42,755 4,315 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a JP Morgan Chase Bank b Barclays Bank c Royal Bank of Scotland d UBS The following is a summary of the inputs used as of January 31, 2014 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 4,885,838 - Exchange-Traded Funds 61,805 - - Foreign Government - 4,681,799 - Mutual Funds 213,218 - - U.S. Treasury - 1,971,179 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 71,126 - Liabilities ($) Other Financial Instruments: Financial Futures++ - - Forward Foreign Currency Exchange Contracts++ - (73,953) - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended January 31, 2014 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Global Real Return Fund January 31, 2014 (Unaudited) Coupon Maturity Principal Bonds And Notes28.4% Rate (%) Date Amount ($) a Value ($) Australia3.4% Australian Goverment, Sr. Unscd. Bonds, Ser. 136 AUD 4.75 4/21/27 3,486,000 3,204,880 New South Wales Treasury, Govt. Gtd. Notes, Ser. CIB1 AUD 2.75 11/20/25 985,000 b 1,083,328 Queensland Treasury, Govt. Gtd. Notes, Ser. 24 AUD 5.75 7/22/24 614,000 586,204 Santos Finance, Gtd. Notes EUR 8.25 9/22/70 150,000 c 228,185 Treasury Corp. of Victoria, Govt. Gtd. Notes AUD 5.50 11/17/26 585,000 549,435 Austria.3% JBS Investments, Gtd. Notes 7.75 10/28/20 490,000 d Croatia.1% Agrokor, Gtd. Notes EUR 9.13 2/1/20 130,000 El Salvador.3% Telemovil Finance, Gtd. Notes 8.00 10/1/17 400,000 France.5% Altice Financing, Sr. Scd. Notes 7.88 12/15/19 400,000 d 436,000 Labco, Sr. Scd. Notes EUR 8.50 1/15/18 235,000 d 337,944 Germany.2% Unitymedia Hessen, Sr. Scd. Notes EUR 7.50 3/15/19 250,000 Greece.2% Drill Rigs Holdings, Sr. Scd. Notes 6.50 10/1/17 340,000 Ireland.2% Ardagh Glass Finance, Gtd. Notes EUR 7.13 6/15/17 250,000 Italy.5% Gtech, Jr. Sub. Bonds EUR 8.25 3/31/66 250,000 c 363,308 Wind Acquisition Finance, Scd. Notes EUR 11.75 7/15/17 300,000 427,878 Luxembourg.2% Aguila 3, Sr. Scd. Notes 7.88 1/31/18 300,000 Mexico.1% Satelites Mexicanos, Sr. Scd. Notes 9.50 5/15/17 126,000 Netherlands.3% UPC Holding, Scd. Notes EUR 8.38 8/15/20 200,000 297,166 Ziggo Bond, Gtd. Notes EUR 8.00 5/15/18 200,000 287,275 New Zealand1.0% New Zealand Government, Sr. Unscd. Bonds NZD 2.00 9/20/25 510,000 e 394,911 New Zealand Government, Sr. Unscd. Bonds, Ser. 521 NZD 6.00 5/15/21 1,350,000 1,200,829 Norway2.8% Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 9,162,000 1,585,985 Norwegian Government, Bonds, Ser. 473 NOK 4.50 5/22/19 16,563,000 2,957,090 Spain.2% Gestamp Funding, Sr. Scd. Notes EUR 5.88 5/31/20 250,000 d Sweden.4% Eileme 2, Sr. Scd. Notes EUR 11.75 1/31/20 210,000 341,291 Norcell Sweden Holding 3, Sr. Scd. Notes SEK 9.25 9/29/18 2,000,000 335,043 Switzerland.3% Matterhorn Mobile, Sr. Scd. Notes CHF 6.75 5/15/19 150,000 179,739 Sunrise Communications International, Sr. Scd. Notes EUR 7.00 12/31/17 200,000 285,589 United Kingdom7.2% Anglian Water Services Financing, Sr. Scd. Notes, Ser. A8 GBP 3.67 7/30/24 95,000 f 279,350 Boparan Finance, Gtd. Notes GBP 9.88 4/30/18 200,000 357,055 British Telecommunications, Sr. Unscd. Notes GBP 3.50 4/25/25 36,000 f 108,957 Cable & Wireless International Finance, Gtd. Bonds GBP 8.63 3/25/19 110,000 210,214 Dwr Cymru Financing, Asset Backed Bonds GBP 1.86 3/31/48 150,000 f 333,403 Ineos Finance, Sr. Scd. Notes EUR 7.25 2/15/19 200,000 c 286,601 Jaguar Land Rover Automotive, Gtd. Notes 8.13 5/15/21 450,000 511,875 Kerling, Sr. Scd. Notes EUR 10.63 2/1/17 300,000 430,407 LBG Capital No.1, Bank Gtd. Bonds, Ser. 8 GBP 7.87 8/25/20 70,000 123,874 National Grid Electricity Transmission, Sr. Unscd. Bonds GBP 2.98 7/8/18 122,000 f 332,956 National Grid Gas, Sr. Unscd. Bonds GBP 4.19 12/14/22 19,000 f 61,856 National Grid, Sr. Unscd. Notes GBP 6.13 4/15/14 50,000 82,999 Network Rail Infrastructure Finance, Govt. Gtd. Notes, Ser. RPI GBP 1.75 11/22/27 230,000 f 563,002 Priory Group No. 3, Sr. Scd. Notes GBP 7.00 2/15/18 300,000 520,294 Prudential, Jr. Sub. Notes 11.75 12/29/49 181,000 c 196,656 Sable International Finance, Sr. Scd. Notes 7.75 2/15/17 200,000 208,650 TESCO, Sr. Unscd. Notes GBP 4.00 9/8/16 104,000 f 284,730 United Kingdom Treasury, Bills GBP 0.00 4/14/14 4,138,000 g 6,797,725 Virgin Media Secured Finance, Sr. Scd. Notes GBP 6.00 4/15/21 100,000 168,664 United States10.2% Catalent Pharma Solutions, Gtd. Notes EUR 9.75 4/15/17 200,000 277,915 Chrysler Group, Scd. Notes 8.25 6/15/21 400,000 450,500 CONSOL Energy, Gtd. Notes 8.00 4/1/17 402,000 422,602 EXCO Resources, Gtd. Notes 7.50 9/15/18 375,000 372,187 Pacific Drilling, Sr. Scd. Notes 7.25 12/1/17 200,000 216,500 Sprint Capital, Gtd. Notes 8.75 3/15/32 184,000 200,100 Sprint Communications, Sr. Unscd. Debs. 9.25 4/15/22 340,000 408,000 Sprint, Gtd. Notes 7.13 6/15/24 157,000 d 158,177 Sprint, Gtd. Notes 7.88 9/15/23 650,000 d 695,500 Toys R Us Property Co. II, Sr. Scd. Notes 8.50 12/1/17 344,000 350,880 U.S. Treasury Bonds 3.13 2/15/43 8,327,100 7,570,508 U.S. Treasury Notes 1.50 8/31/18 5,539,300 5,570,027 Total Bonds And Notes (cost $46,771,986) Common Stocks58.3% Shares Value ($) Australia1.6% Dexus Property Group 1,701,082 1,481,339 Newcrest Mining 141,048 1,191,272 Canada2.9% Barrick Gold 104,999 2,024,381 Eldorado Gold 91,979 584,701 Yamana Gold 226,102 2,117,391 Denmark1.2% TDC 207,008 Finland.4% Nokia 94,664 h France3.7% Sanofi 32,044 3,136,698 Total 51,983 2,968,448 Germany4.0% Bayer 29,285 3,855,625 Brenntag 7,018 1,209,525 Deutsche Telekom 94,380 1,523,846 Japan1.7% Japan Tobacco 91,100 Luxembourg1.6% Millicom International Cellular, SDR 27,616 Netherlands2.7% Reed Elsevier 100,680 2,074,369 Wolters Kluwer 84,114 2,317,344 New Zealand.6% Telecom Corporation of New Zealand 552,276 Norway.5% Orkla 101,972 South Africa.8% Naspers, Cl. N 12,274 Sweden1.0% TeliaSonera 218,435 Switzerland7.0% Novartis 47,124 3,726,739 Roche Holding 13,395 3,681,001 Swisscom 4,661 2,561,364 Syngenta 4,467 1,582,823 United Kingdom12.3% BAE Systems 209,605 1,476,516 Balfour Beatty 93,682 448,911 British American Tobacco 32,057 1,534,925 Centrica 465,873 2,382,690 GlaxoSmithKline 182,448 4,697,448 Royal Dutch Shell, Cl. B 42,978 1,569,115 Severn Trent 47,554 1,349,740 United Utilities Group 167,898 1,977,716 Vodafone Group 960,486 3,569,241 Willis Group Holdings 26,147 1,125,890 United States16.3% Abbott Laboratories 46,272 1,696,331 Accenture, Cl. A 22,880 1,827,654 Citigroup 50,212 2,381,555 Merck & Co. 54,307 2,876,642 Microsoft 112,059 4,241,433 Paychex 33,035 1,381,524 PDL BioPharma 39,231 357,002 PowerShares DB Gold Fund 91,298 h 3,811,692 Reynolds American 56,218 2,726,573 Sprint 192,014 h 1,587,956 Sysco 66,090 2,318,437 Wisconsin Energy 37,217 1,588,049 Total Common Stocks (cost $89,920,773) Number of Options Purchased.2% Contracts Value ($) Put Options FTSE 100 Index Futures, February 2014 @ GBP 6,200 760 36,229 FTSE 100 Index Futures, March 2014 @ GBP 6,200 880 100,531 FTSE 100 Index Futures, March 2014 @ GBP 6,300 198 301,039 Total Options Purchased (cost $341,692) Principal Short-Term Investments5.9% Amount ($) Value ($) U.S. Treasury Bills; 0.03%, 5/22/14 (cost $9,700,008) 9,701,000 Other Investment10.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $16,716,000) 16,716,000 i Total Investments (cost $163,450,459) % Liabilities, Less Cash and Receivables %) ) Net Assets % GBPBritish Pound SDR—Swedish Depository Receipts a Principal amount stated in U.S. Dollars unless otherwise noted. AUD Australian Dollar CHF Swiss Franc EUR Euro GBP British Pound NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona b Principal amount for accrual purposes is periodically adjusted based on changes in the Australian Consumer Price Index. c Variable rate securityinterest rate subject to periodic change. d Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2014, these securities were valued at $2,489,729 or 1.5% of net assets. e Principal amount for accrual purposes is periodically adjusted based on changes in the New Zealand Consumer Price Index. f Principal amount for accrual purposes is periodically adjusted based on changes in the British Consumer Price Index. g Security issued with a zero coupon. Income is recognized through the accretion of discount. h Non-income producing security. i Investment in affiliated money market mutual fund. At January 31, 2014, net unrealized appreciation on investments was $5,929,273 of which $12,347,007 related to appreciated investment securities and $6,417,734 related to depreciated investment securities. At January 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Short-Term/Money Market Investments 16.1 Health Care 12.3 Foreign/Governmental 11.2 Telecommunications 10.5 Corporate Bonds 9.2 U.S. Government Securities 8.0 Basic Materials 7.6 Consumer Services 4.9 Consumer Goods 4.8 Utilities 4.4 Industrial 3.1 Financial 3.0 Oil & Gas 2.8 Technology 2.6 Exchange-Traded Funds 2.3 Options Purchased .2 † Based on net assets. The following is a summary of the inputs used as of January 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 15,146,935 - Equity Securities - Domestic Common Stocks+ 22,983,156 - - Equity Securities - Foreign Common Stocks+ 3,150,271 65,840,538++ - Exchange-Traded Funds 3,811,692 - - Foreign Government - 18,360,387 - Mutual Funds 16,716,000 - - U.S. Treasury - 22,840,623 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - 1,270,866 - Options Purchased 437,799 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - (183,811) - Options Written (100,881) - - + See Statement of Investments for additional detailed categorizations. ++ Securities classified as Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. +++ Amount shown represents unrealized appreciation (depreciation) at period end. STATEMENT OF OPTIONS WRITTEN January 31, 2014 (Unaudited) Number of Contracts Value ($) Call Options: FTSE 100 Index Futures, March 2014 @ GBP 6,750 198 ) (premiums received $193,212) GBP- British Pound STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2014 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 2/13/2014 a 467,376 437,453 408,684 (28,769 ) British Pound, Expiring: 4/15/2014 a 665,286 1,088,456 1,093,061 4,605 4/15/2014 b 133,382 220,044 219,146 (898 ) 4/15/2014 c 84,646 140,433 139,072 (1,361 ) Canadian Dollar, Expiring 2/13/2014 b 770,000 719,388 691,153 (28,235 ) Danish Krone, Expiring: 4/15/2014 a 456,205 82,959 82,516 (443 ) 4/15/2014 b 1,369,902 251,142 247,781 (3,361 ) Euro, Expiring: 2/13/2014 a 60,375 83,269 81,428 (1,841 ) 2/13/2014 b 1,347,294 1,826,839 1,817,107 (9,732 ) 2/13/2014 c 66,466 89,335 89,643 308 Singapore Dollar, Expiring 2/13/2014 a 1,465,184 1,179,612 1,147,582 (32,030 ) Swiss Franc, Expiring 3/14/2014 c 264,383 292,179 291,687 (492 ) Sales: Proceeds ($) Australian Dollar, Expiring: 2/13/2014 a 59,437 53,826 51,973 1,853 2/13/2014 b 463,231 409,410 405,058 4,352 2/13/2014 c 8,744,993 8,199,221 7,646,802 552,419 British Pound, Expiring: 2/3/2014 b 5,338 8,784 8,775 9 4/15/2014 b 24,022,030 39,403,697 39,468,028 (64,331 ) Canadian Dollar, Expiring 2/13/2014 b 3,456,986 3,299,980 3,102,994 196,986 Danish Krone, Expiring: 2/4/2014 d 13,357 2,415 2,414 1 4/15/2014 b 13,519,964 2,463,455 2,445,426 18,029 Euro, Expiring: 2/4/2014 b 12,338 16,652 16,640 12 2/13/2014 a 1,122,531 1,528,258 1,513,967 14,291 2/13/2014 b 21,051,589 28,440,949 28,392,459 48,490 2/13/2014 c 1,620,360 2,215,992 2,185,393 30,599 Japanese Yen, Expiring: 2/13/2014 a 264,938,644 2,682,323 2,593,262 89,061 2/13/2014 b 23,934,251 236,447 234,272 2,175 2/13/2014 c 30,119,089 289,000 294,810 (5,810 ) New Zealand Dollar, Expiring: 2/13/2014 a 355,396 289,000 287,127 1,873 2/13/2014 c 2,791,374 2,307,410 2,255,174 52,236 Norwegian Krone, Expiring: 3/14/2014 a 31,635,027 5,106,217 5,032,014 74,203 3/14/2014 b 1,162,187 188,527 184,863 3,664 Singapore Dollar, Expiring 2/13/2014 b 1,465,184 1,156,000 1,147,582 8,418 Swedish Krona, Expiring: 2/13/2014 a 24,264,088 3,728,568 3,702,874 25,694 2/13/2014 b 1,184,497 179,507 180,763 (1,256 ) 2/13/2014 c 5,715,671 867,000 872,252 (5,252 ) Swiss Franc, Expiring: 2/4/2014 c 264,383 292,087 291,604 483 3/14/2014 a 9,929,495 11,021,195 10,954,991 66,204 3/14/2014 b 427,621 479,158 471,785 7,373 3/14/2014 c 586,378 657,117 646,938 10,179 South African Rand, Expiring: 3/14/2014 a 8,917,861 836,793 797,626 39,167 3/14/2014 b 5,279,833 490,417 472,235 18,182 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a JP Morgan Chase Bank b Royal Bank of Scotland c UBS d Barclays Bank The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended January 31, 2014 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Advantage Funds Inc. Dreyfus Total Emerging Markets Fund January 31, 2014 (Unaudited) Coupon Maturity Principal Bonds and Notes32.4% Rate (%) Date Amount ($) a Value ($) Brazil4.0% Andrade Gutierrez International, Gtd. Notes 4.00 4/30/18 250,000 b 238,125 Brazil Notas do Tesouro Nacional, Notes, Ser. B BRL 6.00 8/15/22 986,000 c 941,861 Brazil Notas do Tesouro Nacional, Sr. Notes, Ser. F BRL 10.00 1/1/17 890,000 347,650 Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/23 1,050,000 367,035 Brazilian Government, Treasury Bills BRL 0.00 1/1/16 1,000,000 d 330,068 Itau Unibanco Holding, Sub. Notes 5.65 3/19/22 200,000 191,750 Minerva Luxembourg, Gtd. Notes 7.75 1/31/23 280,000 273,000 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 280,000 277,865 QGOG Constellation, Gtd. Notes 6.25 11/9/19 200,000 b 188,250 Chile1.1% Cencosud, Gtd. Notes 4.88 1/20/23 200,000 185,371 Embotelladora Andina, Sr. Unscd. Notes 5.00 10/1/23 200,000 b 201,770 SACI Falabella, Sr. Unscd. Notes 3.75 4/30/23 200,000 183,428 Tanner Servicios Financieros, Sr. Unscd. Notes 4.38 3/13/18 135,000 132,637 Transelec, Unscd. Notes 4.63 7/26/23 200,000 b 195,896 China.5% Country Garden Holdings, Gtd. Bonds 7.25 4/4/21 200,000 b 190,500 Shimao Property Holdings, Gtd. Notes 6.63 1/14/20 200,000 190,250 Colombia2.2% Colombian Government, Treasury Bonds, Ser. B COP 7.00 5/4/22 1,525,000,000 752,770 Emgesa, Sr. Unscd. Notes COP 8.75 1/25/21 237,000,000 122,384 Empresas Publicas de Medellin, Sr. Unscd. Notes COP 8.38 2/1/21 1,314,000,000 665,954 Pacific Rubiales Energy, Gtd. Notes 5.38 1/26/19 200,000 b 201,500 Costa Rica.8% Banco de Costa Rica, Gov't. Gtd. Notes 5.25 8/12/18 200,000 b 199,000 Instituto Costarricense de Electricidad, Sr. Unscd. Notes 6.95 11/10/21 400,000 b 409,200 Hong Kong.3% Noble Group, Sr. Unscd. Notes 6.75 1/29/20 260,000 Hungary1.0% Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 280,000 b 290,500 Hungarian Export-Import Bank, Govt. Gtd. Notes 5.50 2/12/18 270,000 280,800 Hungarian Government, Bonds, Ser. 23/A HUF 6.00 11/24/23 62,760,000 269,627 India.2% NTPC, Sr. Unscd. Notes 4.75 10/3/22 200,000 Indonesia1.7% Indonesia Eximbank, Sr. Unscd. Notes 3.75 4/26/17 200,000 201,000 Indonesian Government, Sr. Unscd. Bonds, Ser. FR64 IDR 6.13 5/15/28 4,020,000,000 247,880 Indonesian Government, Sr. Unscd. Bonds, Ser. FR55 IDR 7.38 9/15/16 610,000,000 49,110 Indonesian Government, Sr. Unscd. Bonds, Ser. FR68 IDR 8.38 3/15/34 2,930,000,000 216,475 Indonesian Government, Sr. Unscd. Bonds, Ser. FR71 IDR 9.00 3/15/29 2,185,000,000 172,736 Indonesian Government, Sr. Unscd. Bonds, Ser. FR27 IDR 9.50 6/15/15 2,455,000,000 205,815 Indonesian Government, Sr. Unscd. Bonds 7.75 1/7/38 100,000 111,750 Pertamina Persero, Sr. Unscd. Notes 4.30 5/20/23 200,000 b 170,500 Kazakhstan.2% Kazakhstan Temir Zholy Finance, Gtd. Notes 6.95 7/10/42 200,000 b Malaysia.5% Malaysian Government, Sr. Unscd. Bonds, Ser. 1/06 MYR 4.26 9/15/16 1,260,000 Mexico4.1% Alpek, Gtd. Notes 5.38 8/8/23 290,000 b 284,200 Comision Federal de Electricidad, Sr. Unscd. Notes 5.75 2/14/42 400,000 373,000 Grupo Famsa, Gtd. Notes 7.25 6/1/20 120,000 122,250 Grupo Famsa, Gtd. Notes 7.25 6/1/20 230,000 b 234,312 Metalsa, Gtd. Notes 4.90 4/24/23 150,000 b 131,250 Mexican Government, Bonds, Ser. M MXN 6.50 6/9/22 11,790,000 887,042 Mexican Government, Bonds, Ser. M 10 MXN 8.00 12/17/15 350,000 28,049 Petroleos Mexicanos, Gtd. Bonds 5.50 6/27/44 245,000 220,300 Petroleos Mexicanos, Gtd. Notes MXN 7.19 9/12/24 2,075,000 147,335 Petroleos Mexicanos, Gtd. Notes MXN 7.19 9/12/24 3,400,000 b 242,093 Red Carreteras de Occidente, Sr. Scd. Notes MXN 9.00 6/10/28 3,140,000 b 207,978 Southern Copper, Sr. Unscd. Notes 7.50 7/27/35 165,000 172,676 Tenedora Nemak, Sr. Unscd. Notes 5.50 2/28/23 200,000 193,500 Nigeria1.1% Afren, Sr. Scd. Notes 6.63 12/9/20 250,000 b 250,000 Nigerian Government, Treasury Bills, Ser. OMO 0.00 2/27/14 10,500,000 d 64,051 Nigerian Government, Treasury Bills 0.00 3/20/14 11,400,000 d 69,118 Nigerian Government, Treasury Bills, Ser. 364 0.00 2/6/14 26,080,000 d 160,242 Nigerian Government, Bonds, Ser. 5YR NGN 15.10 4/27/17 5,285,000 33,758 Nigerian Government, Bonds, Ser. 7 NGN 16.00 6/29/19 33,765,000 226,055 Nigerian Government, Bonds, Ser. 10YR NGN 16.39 1/27/22 6,675,000 46,412 Panama.3% Panamanian Government, Sr. Unscd. Bonds 8.88 9/30/27 210,000 Peru.8% Cia Minera Milpo, Sr. Unscd. Notes 4.63 3/28/23 250,000 b 221,562 Gas Natural de Lima y Callao, Sr. Unscd. Notes 4.38 4/1/23 50,000 b 46,500 Peruvian Government, Bonds PEN 6.85 2/12/42 220,000 70,894 Peruvian Government, Gov't Gtd. Bonds PEN 6.90 8/12/37 465,000 152,529 Pesquera Exalmar, Sr. Unscd. Notes 7.38 1/31/20 200,000 182,750 Philippines1.0% Alliance Global Group, Gtd. Notes 6.50 8/18/17 480,000 513,600 Philippines Government, Sr. Unscd. Bonds PHP 3.90 11/26/22 15,000,000 314,431 Poland1.5% Polish Government, Bonds, Ser. 0417 PLN 4.75 4/25/17 1,250,000 408,754 Polish Government, Bonds, Ser. 1015 PLN 6.25 10/24/15 2,160,000 720,994 Polish Government, Bonds, Ser. 0415 PLN 5.50 4/25/15 200,000 65,438 Russia5.3% AHML Finance, Unscd. Notes RUB 7.75 2/13/18 5,000,000 135,200 Gazprom, Sr. Unscd. Bonds 6.00 11/27/23 200,000 b 200,250 Gazprom, Sr. Unscd. Notes 7.29 8/16/37 135,000 141,244 Gazprom, Sr. Unscd. Notes 8.63 4/28/34 120,000 140,850 Gazprom, Sr.Unscd. Notes 9.25 4/23/19 165,000 200,062 RusHydro, Sr. Unscd. Notes RUB 7.88 10/28/15 14,400,000 403,830 Russian Agricultural Bank, Sr. Unscd. Notes 5.10 7/25/18 290,000 b 293,987 Russian Agricultural Bank, Sr. Unscd. Notes 7.75 5/29/18 490,000 546,507 Russian Agricultural Bank, Sr. Unscd. Notes RUB 7.88 2/7/18 6,900,000 186,420 Russian Government, Bonds, Ser. 6212 RUB 7.05 1/19/28 2,690,000 68,891 Russian Government, Sr. Unscd. Bonds 7.50 3/31/30 729,300 e 841,248 Russian Government, Bonds, Ser. 6207 RUB 8.15 2/3/27 13,455,000 380,849 Vnesheconombank, Sr. Unscd. Notes 6.03 7/5/22 200,000 b 202,500 Vnesheconombank, Sr. Unscd. Notes 6.80 11/22/25 460,000 476,675 Singapore.2% TBG Global, Gtd. Notes 4.63 4/3/18 200,000 b South Africa1.9% Eskom Holdings, Sr. Unscd. Notes 6.75 8/6/23 200,000 b 202,500 Sasol Financing International, Gtd. Notes 4.50 11/14/22 200,000 186,730 South African Government, Sr. Unscd. Bonds, Ser. R209 ZAR 6.25 3/31/36 1,905,000 122,668 South African Government, Bonds, Ser. R214 ZAR 6.50 2/28/41 1,325,000 85,344 South African Government, Bonds, Ser. R213 ZAR 7.00 2/28/31 6,335,000 458,408 South African Government, Bonds, Ser. 2023 ZAR 7.75 2/28/23 695,000 58,725 South African Government, Bonds, Ser. R186 ZAR 10.50 12/21/26 975,000 98,108 South African Government, Sr. Unscd. Bonds, Ser. R212 ZAR 2.75 1/31/22 740,000 f 83,067 Transnet, Sr. Unscd. Notes ZAR 9.50 5/13/21 2,200,000 b 186,815 Supranational1.4% Eurasian Development Bank, Sr. Unscd. Notes 5.00 9/26/20 300,000 b 306,000 Eurasian Development Bank, Sr. Unscd. Notes 4.77 9/20/22 800,000 b 775,424 Thailand.6% Thai Government, Sr. Unscd. Bonds, Ser. ILB THB 1.20 7/14/21 15,100,000 g Turkey.7% Export Credit Bank of Turkey, Sr. Unscd. Notes 5.88 4/24/19 270,000 269,689 Turkiye Vakiflar Bankasi, Sr. Unscd. Notes 5.00 10/31/18 270,000 b 255,150 Venezuela1.0% Petroleos de Venezuela, Gtd. Notes 8.50 11/2/17 935,000 727,897 Venezuelan Government, Sr. Unscd. Bonds 11.75 10/21/26 110,000 82,775 Total Bonds and Notes (cost $27,914,303) Common Stocks59.5% Shares Value ($) Brazil6.2% Ambev, ADR 133,000 869, Arteris 88,800 610,828 Brasil Insurance Participacoes e Administracao 66,400 521,405 Cia Brasileira de Distribuicao Grupo Pao de Acucar, ADR 33,020 1,263,675 Grupo BTG Pactual 59,500 621,320 Petroleo Brasileiro 146,400 835,358 Rossi Residencial 241,071 h 194,795 Chile1.2% Banco Santander Chile, ADR 48,340 China9.1% China Construction Bank, Cl. H 2,357,000 1,619,761 China Longyuan Power Group, Cl. H 674,000 802,747 China ZhengTong Auto Services Holdings 401,500 h 242,642 CNOOC 827,000 1,278,707 CSR, Cl. H 581,000 424,285 Great Wall Motor, Cl. H 131,000 610,081 Mindray Medical International, ADR 8,400 294,336 PICC Property & Casualty, Cl. H 382,000 508,493 WuXi PharmaTech, ADR 43,660 h 1,523,734 Hong Kong4.6% Haier Electronics Group 419,000 1,227,737 Sino Biopharmaceutical 1,204,000 1,021,578 SJM Holdings 457,000 1,429,913 Hungary.7% Richter Gedeon 27,980 India2.3% ICICI Bank, ADR 19,670 632,784 Sesa Sterlite, ADR 58,294 704,191 Tata Motors, ADR 17,040 474,564 Malaysia2.4% Malayan Banking 318,025 913,701 Malaysia Airports Holdings 386,400 976,825 Mexico2.4% Grupo Financiero Banorte, Ser. O 262,300 1,655,703 Grupo Lala 133,000 283,423 Peru1.5% Credicorp 9,040 Philippines2.5% Ayala Land 1,586,000 909,087 Metropolitan Bank & Trust 644,917 1,074,439 Russia5.2% Lukoil, ADR 11,780 669,693 Magnit 2,790 666,375 Mobile TeleSystems 43,680 358,528 Mobile Telesystems, ADR 12,510 215,797 Sberbank of Russia, ADR 127,970 1,384,635 Yandex, Cl. A 23,730 h 872,077 South Africa1.6% MTN Group 71,130 South Korea6.3% E-Mart 2,599 626,156 Hana Financial Group 46,720 1,772,557 Hyundai Motor 9,255 2,023,601 SK Hynix 18,100 h 633,996 Taiwan8.5% Advanced Semiconductor Engineering 582,158 537,098 Catcher Technology 141,000 927,979 Delta Electronics 178,000 975,026 E.Sun Financial Holding 2,052,500 1,270,653 Fubon Financial Holding 1,018,200 1,435,063 Inventec 745,000 681,499 King Yuan Electronics 674,000 465,433 Radiant Opto-Electronics 116,000 504,155 Thailand4.0% Bangkok Bank 48,300 251,004 Jasmine International 4,923,100 1,052,360 Kasikornbank 204,700 1,055,478 PTT Global Chemical 370,546 799,190 Turkey1.0% Emlak Konut Gayrimenkul Yatirim Ortakligi 802,140 Total Common Stocks (cost $47,977,562) Preferred Stocks3.2% Brazil AES Tiete 159,300 1,246,280 Banco do Estado do Rio Grande do Sul, Cl. B 79,500 345,903 Bradespar 107,500 993,370 Total Preferred Stocks (cost $3,445,779) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.07%, 6/12/14 (cost $39,990) 40,000 i Other Investment3.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,987,728) 2,987,728 j Total Investments (cost $82,365,362) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts a Principal amount stated in U.S. Dollars unless otherwise noted. BRLBrazilian Real COPColombian Peso HUFHungarian Forint IDRlndonesian Rupiah MXNMexican New Peso MYRMalaysian Ringgit NGNNigerian Naira PENPeruvian New Sol PHPPhilippines Peso PLN Polish Zloty RUBRussian Ruble THBThai Baht ZARSouth African Rand b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2014, these securities were valued at $6,714,062 or 8.4% of net assets. c Principal amount for accrual purposes is periodically adjusted based on changes in the Brazilian Consumer Price Index. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Variable rate securityinterest rate subject to periodic change. f Principal amount for accrual purposes is periodically adjusted based on changes in the South African Consumer Price Index. g Principal amount for accrual purposes is periodically adjusted based on changes in the Thai Consumer Price Index. h Non-income producing security. i Held by or on behalf of a counterparty for open financial futures contracts. j Investment in affiliated money market mutual fund. At January 31, 2014, net unrealized depreciation on investments was $3,434,083 of which $4,627,580 related to appreciated investment securities and $8,061,663 related to depreciated investment securities. At January 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 24.9 Foreign/Governmental 24.4 Corporate Bonds 8.0 Consumer Discretionary 10.1 Information Technology 5.8 Health Care 4.3 Short-Term/Money Market Investment 3.8 Telecommunication Services 3.6 Energy 3.5 Consumer Staples 3.0 Industrial 3.0 Utilities 2.6 Materials 1.9 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2014 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2014 ($) Financial Futures Short U.S. Treasury 10 Year Notes 21 (2,640,750 ) March 2014 (26,245 ) STATEMENT OF OPTIONS WRITTEN January 31, 2014 (Unaudited) Face Amount Covered by Contracts ($) Value ($) Put Option: Brazilian Real, April 2014 @ $2.34 (premium received $3,375) 280,000 ) STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2014 (Unaudited) Foreign Unrealized Forward Foregin Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, Expiring: 2/4/2014 a 600,000 251,516 248,348 (3,168 ) 2/4/2014 b 400,000 165,769 165,565 (204 ) 4/16/2014 c 665,000 276,335 270,298 (6,037 ) Chilean Peso, Expiring 2/28/2014 a 11,150,000 20,181 20,007 (174 ) Indonesian Rupiah, Expiring 4/9/2014 d 514,400,000 42,009 41,626 (383 ) Malaysian Ringgit, Expiring 2/28/2014c 2,060,000 617,432 614,613 (2,819 ) Mexican New Peso, Expiring: 2/28/2014 a 6,120,000 454,343 456,622 2,279 3/28/2014 a 3,800,000 288,764 282,846 (5,918 ) Polish Zloty, Expiring 2/28/2014 a 1,635,000 531,361 517,806 (13,555 ) Romanian Leu, Expiring: 2/19/2014 e 280,000 85,047 83,811 (1,236 ) 3/28/2014 d 340,000 102,302 101,187 (1,115 ) Russian Ruble, Expiring 2/28/2014 f 34,215,000 997,400 967,967 (29,433 ) South African Rand, Expiring 2/28/2014 a 1,520,000 135,654 136,246 592 Thai Baht, Expiring: 2/28/2014 d 2,390,000 72,655 72,294 (361 ) 2/28/2014 f 420,000 12,764 12,705 (59 ) Turkish Lira, Expiring 2/28/2014 e 2,050,000 878,450 900,114 21,664 Proceeds ($) Sales: Brazilian Real, Expiring: 2/4/2014 d 400,000 169,276 165,565 3,711 2/4/2014 g 600,000 255,253 248,348 6,905 3/6/2014 g 235,000 99,125 96,533 2,592 Colombian Peso, Expiring: 2/13/2014 g 2,070,605,000 1,060,190 1,026,184 34,006 2/28/2014 d 601,410,000 299,701 297,874 1,827 Euro, Expiring: 2/28/2014 d 160,000 218,883 215,794 3,089 2/28/2014 e 150,000 205,120 202,306 2,814 2/28/2014 h 40,000 54,681 53,948 733 Indian Rupee, Expiring: 3/28/2014 c 10,830,000 170,578 170,648 (70 ) 3/28/2014 f 12,610,000 198,301 198,695 (394 ) Mexican New Peso, Expiring 2/28/2014 g 3,400,000 253,089 253,678 (589 ) Philippines Peso, Expiring 2/28/2014 d 11,320,000 248,846 249,663 (817 ) Turkish Lira, Expiring 2/28/2014 e 400,000 173,521 175,632 (2,111 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Deutsche Bank b UBS c Citigroup d Barclays Bank e Credit Suisse f JP Morgan Chase Bank g Morgan Stanley Capital Services h Bank of America The following is a summary of the inputs used as of January 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 6,412,169 - Equity Securities - Foreign Common Stocks+ 13,041,257 34,395,056++ - Equity Securities- Foreign Preferred Stocks+ - 2,585,553 - Foreign Government - 19,467,689 - Mutual Funds 2,987,728 - - U.S. Treasury - 39,994 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 80,212 - Liabilities ($) Other Financial Instruments: Financial Futures+++ (26,245) - - Forward Foreign Currency Exchange Contracts++ - (68,443) - Options Written - (1,542) - + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. See note above for additional information. +++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended January 31, 2014 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dynamic Total Return Fund January 31, 2014 (Unaudited) Common Stocks5.9% Shares Value ($) Belgium.0% Groupe Bruxelles Lambert (STRIP) 31 a,b 0 Ireland.0% Irish Bank Resolution 3,069 a,b 0 United States5.9% PowerShares DB Commodity Index Tracking Fund 604,230 a 15,033,242 SPDR Barclays Capital High Yield Bond ETF 107,427 4,381,947 Total Common Stocks (cost $19,771,024) Face Amount Covered by Options Purchased3.1% Contracts ($) Value ($) Call Options3.0% U.S. Treasury 10 Year Note Futures, February 2014 @ $105 471,000 a Number of Contracts Value ($) Call Options.1% Swiss Market Index Futures, March 2014 @ CHF 8,312 30 a 2,909 Swiss Market Index Futures, March 2014 @ CHF 8,142 40 a 7,068 Swiss Market Index Futures, March 2014 @ CHF 7,800 920 a 395,253 Put Options.0% Swiss Market Index Futures, March 2014 @ CHF 7,800 1,160 a Total Options Purchased (cost $9,856,835) Principal Short-Term Investments73.6% Amount ($) Value ($) U.S. Treasury Bills: 0.03%, 3/13/14 1,350,000 c 1,349,918 0.07%, 3/27/14 5,205,000 c 5,204,547 0.08%, 6/26/14 3,880,000 c 3,879,402 0.05%, 5/1/14 31,500,000 31,498,866 0.07%, 3/20/14 41,380,000 41,377,269 0.08%, 4/3/14 70,000,000 69,998,600 0.08%, 4/24/14 88,000,000 87,994,896 Total Short-Term Investments (cost $241,279,307) Other Investment15.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $52,246,282) 52,246,282 d Total Investments (cost $323,153,448) % Cash and Receivables (Net) % Net Assets % ETF Exchange Traded Funds STRIP Separate Trading of Registered Interest and Principal of Securities a Non-income producing security. b The valuation of these securities has been determined in good faith by management under the direction of the Board of Directors. At January 31, 2014, the value of these securities amounted to $0 or .0% of net assets. c Held by or on behalf of a counterparty for open financial futures contracts. d Investment in affiliated money market mutual fund. At January 31, 2014, net unrealized depreciation on investments was $84,807 of which $692,084 related to appreciated investment securities and $776,891 related to depreciated investment securities. At January 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Short-Term/Money Market Investments 89.5 Exchange Traded Fund 5.9 Options Purchased 3.1 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2014 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2014 ($) Financial Futures Long Amsterdam Exchange Index 104 10,776,670 February 2014 (279,466) ASX SPI 200 227 25,550,983 March 2014 372,774 Australian 10 Year Bond 360 36,838,913 March 2014 830,573 CAC 40 10 EURO 190 10,561,268 February 2014 (519,724) Canadian 10 Year Bond 33 3,922,291 March 2014 113,190 DAX 74 23,013,306 March 2014 (197,959) Euro-Bond 70 13,639,549 March 2014 324,026 FTSE 100 198 20,695,289 March 2014 (186,968) FTSE/MIB Index 17 2,178,101 March 2014 (41,258) Hang Seng 140 19,834,693 F ebruary 2014 (397,418) IBEX 35 Index 24 3,156,565 February 2014 (222,169) Long Gilt 64 11,532,669 March 2014 234,890 Mini MSCI Emerging Markets Index 338 15,204,930 March 2014 (1,629,233) S&P/ Toronto Stock Exchange 60 Index 68 9,450,692 March 2014 258,070 Standard & Poor's 500 E-mini 1,476 127,880,640 March 2014 (3,366,008) Topix 325 38,342,245 March 2014 (2,162,300) U.S. Treasury 10 Year Notes 332 41,972,062 March 2014 696,626 Financial Futures Short Canadian 10 Year Bond 54 (6,418,294) March 2014 (63,053) Euro-Bond 168 (32,734,918) March 2014 (613,180) FTSE 100 220 (22,994,766) March 2014 412,298 FTSE/MIB Index 16 (2,049,978) March 2014 32,046 IBEX 35 Index 86 (11,311,025) February 2014 584,005 Long Gilt 113 (20,362,369) March 2014 (368,516) S&P/ Toronto Stock Exchange 60 Index 16 (2,223,692) March 2014 (66,997) Standard & Poor's 500 E-mini 325 (28,158,000) March 2014 755,394 U.S. Treasury 10 Year Notes 29 (3,666,234) March 2014 (40,389) Gross Unrealized Appreciation Gross Unrealized Depreciation Pay/ Receive Notional Amount ($) Reference Entity Counterparty (Pay)/Receive Fixed Rate (%) Implied Credit Spread (%) Expriration Unrealized Appreciation (D epreciation) ($) Receive 105,479,553 TRS SPDR Barclays High Yield Bond ETF Citigroup - N/A 6/13/2014 (2,602) STATEMENT OF OPTIONS WRITTEN January 31, 2014 (Unaudited) Number of Contracts Value ($) Call Options: Swiss Market Index Futures, March 2014 @ CHF 7,800 1,160 (501,520 ) Put Options: Swiss Market Index Futures, March 2014 @ CHF 8,142 40 (8,354 ) Swiss Market Index Futures, March 2014 @ CHF 8,132 30 (9,499 ) Swiss Market Index Futures, March 2014 @ CHF 7,800 920 (77,621 ) (premiums received $421,104) ) CHF-Swiss Franc a Non-income producing security. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2014 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring: 3/19/2014 a 3,762,180 3,415,589 3,282,469 (133,120 ) 3/19/2014 b 2,998,039 2,710,722 2,615,763 (94,959 ) 3/19/2014 c 1,600,181 1,447,484 1,396,144 (51,340 ) British Pound, Expiring: 3/19/2014 a 5,402,566 8,839,083 8,878,216 39,133 3/19/2014 c 238,500 390,304 391,935 1,631 3/19/2014 d 700,550 1,140,811 1,151,237 10,426 3/19/2014 e 5,007,582 8,202,394 8,229,126 26,732 3/19/2014 f 61,140 99,361 100,473 1,112 3/19/2014 g 8,696,812 14,259,191 14,291,760 32,569 3/19/2014 h 746,680 1,226,952 1,227,044 92 Canadian Dollar, Expiring: 3/19/2014 a 1,037,870 964,495 930,871 (33,624 ) 3/19/2014 b 341,640 305,270 306,419 1,149 3/19/2014 d 518,050 477,693 464,642 (13,051 ) 3/19/2014 e 716,880 661,798 642,974 (18,824 ) 3/19/2014 f 814,730 739,041 730,736 (8,305 ) 3/19/2014 g 9,619,039 8,930,701 8,627,369 (303,332 ) 3/19/2014 h 2,011,921 1,855,871 1,804,503 (51,368 ) 3/19/2014 i 225,890 204,624 202,602 (2,022 ) 3/19/2014 j 632,880 588,457 567,634 (20,823 ) Euro, Expiring: 3/19/2014 a 3,574,190 4,915,996 4,820,578 (95,418 ) 3/19/2014 b 430,800 586,832 581,028 (5,804 ) 3/19/2014 c 287,200 391,140 387,352 (3,788 ) 3/19/2014 d 879,700 1,199,252 1,186,468 (12,784 ) 3/19/2014 e 1,233,080 1,682,521 1,663,078 (19,443 ) 3/19/2014 f 1,270,600 1,737,992 1,713,682 (24,310 ) 3/19/2014 g 9,055,092 12,425,643 12,212,774 (212,869 ) 3/19/2014 h 3,250,968 4,437,373 4,384,642 (52,731 ) 3/19/2014 i 188,400 257,342 254,099 (3,243 ) 3/19/2014 j 1,210,620 1,655,393 1,632,786 (22,607 ) 3/19/2014 k 1,019,000 1,387,156 1,374,345 (12,811 ) Japanese Yen, Expiring: 3/19/2014 a 274,111,500 2,672,110 2,683,503 11,393 3/19/2014 b 303,446,226 2,959,556 2,970,684 11,128 3/19/2014 g 89,029,504 863,425 871,583 8,158 3/19/2014 h 23,563,970 230,032 230,687 655 New Zealand Dollar, Expiring: 3/19/2014 a 935,300 762,855 753,831 (9,024 ) 3/19/2014 b 147,420 120,302 118,817 (1,485 ) 3/19/2014 c 239,000 194,481 192,629 (1,852 ) 3/19/2014 d 365,480 298,855 294,569 (4,286 ) 3/19/2014 e 322,060 266,143 259,573 (6,570 ) 3/19/2014 f 544,740 445,629 439,048 (6,581 ) 3/19/2014 g 714,300 586,184 575,710 (10,474 ) 3/19/2014 h 497,530 407,647 400,998 (6,649 ) 3/19/2014 i 512,770 422,452 413,281 (9,171 ) 3/19/2014 j 103,400 84,793 83,338 (1,455 ) Norwegian Krone, Expiring: 3/19/2014 d 410,800 66,283 65,331 (952 ) 3/19/2014 g 4,708,722 759,540 748,849 (10,691 ) Swedish Krona, Expiring: 3/19/2014 a 812,720 124,506 123,959 (547 ) 3/19/2014 b 7,697,640 1,187,892 1,174,073 (13,819 ) 3/19/2014 c 981,600 151,620 149,717 (1,903 ) 3/19/2014 d 1,766,880 272,987 269,491 (3,496 ) 3/19/2014 e 1,963,200 302,911 299,435 (3,476 ) 3/19/2014 f 5,334,940 823,315 813,705 (9,610 ) 3/19/2014 g 8,327,138 1,281,248 1,270,087 (11,161 ) 3/19/2014 h 5,031,020 771,969 767,350 (4,619 ) 3/19/2014 i 981,600 151,610 149,717 (1,893 ) Swiss Franc, Expiring: 3/19/2014 a 994,110 1,112,822 1,096,830 (15,992 ) 3/19/2014 b 741,849 826,370 818,503 (7,867 ) 3/19/2014 c 218,700 244,163 241,298 (2,865 ) 3/19/2014 d 577,460 647,231 637,128 (10,103 ) 3/19/2014 e 46,900 51,749 51,746 (3 ) 3/19/2014 f 408,920 454,972 451,173 (3,799 ) 3/19/2014 g 1,083,959 1,202,479 1,195,963 (6,516 ) 3/19/2014 h 367,305 408,616 405,258 (3,358 ) 3/19/2014 i 125,075 139,022 137,999 (1,023 ) Sales: Proceeds ($) Australian Dollar, Expiring: 3/19/2014 a 713,530 636,808 622,548 14,260 3/19/2014 b 726,630 638,568 633,978 4,590 3/19/2014 c 177,400 156,586 154,779 1,807 3/19/2014 d 1,038,690 915,955 906,248 9,707 3/19/2014 e 1,233,650 1,091,165 1,076,349 14,816 3/19/2014 f 1,371,150 1,204,815 1,196,316 8,499 3/19/2014 g 9,779,729 8,657,986 8,532,729 125,257 3/19/2014 h 3,500,321 3,107,470 3,053,999 53,471 3/19/2014 i 441,310 386,533 385,039 1,494 3/19/2014 j 590,740 522,095 515,416 6,679 3/19/2014 k 279,000 247,753 243,425 4,328 British Pound, Expiring: 3/19/2014 a 72,300 118,489 118,813 (324 ) 3/19/2014 b 253,770 414,394 417,029 (2,635 ) 3/19/2014 c 38,450 62,795 63,186 (391 ) 3/19/2014 d 177,660 290,940 291,954 (1,014 ) 3/19/2014 e 149,200 244,122 245,185 (1,063 ) 3/19/2014 f 241,480 394,806 396,832 (2,026 ) 3/19/2014 g 303,313 499,632 498,444 1,188 3/19/2014 h 155,313 254,344 255,231 (887 ) 3/19/2014 i 38,450 62,768 63,186 (418 ) Canadian Dollar, Expiring: 3/19/2014 a 3,393,103 3,192,250 3,043,293 148,957 3/19/2014 b 1,012,110 925,434 907,767 17,667 3/19/2014 c 153,350 140,131 137,540 2,591 3/19/2014 d 276,030 252,152 247,572 4,580 3/19/2014 e 306,700 280,241.00 275,080.00 5,161 3/19/2014 f 4,217,560 3,932,714 3,782,753 149,961 3/19/2014 g 707,230 654,323 634,318 20,005 3/19/2014 h 390,120 362,516 349,901 12,615 3/19/2014 i 153,350 140,131 137,540 2,591 3/19/2014 j 6,158,169 5,784,043 5,523,296 260,747 3/19/2014 k 5,800,278 5,437,710 5,202,301 235,409 Euro, Expiring: 3/19/2014 a 3,602,020 4,925,769 4,858,113 67,656 3/19/2014 b 2,013,870 2,738,514 2,716,145 22,369 3/19/2014 c 853,300 1,165,805 1,150,862 14,943 3/19/2014 d 2,752,420 3,759,397 3,712,241 47,156 3/19/2014 e 1,007,230 1,365,228 1,358,470 6,758 3/19/2014 f 2,107,640 2,870,008 2,842,614 27,394 3/19/2014 g 4,609,312 6,272,390 6,216,666 55,724 3/19/2014 h 1,438,075 1,955,615 1,939,559 16,056 3/19/2014 i 1,333,685 1,809,417 1,798,766 10,651 Japanese Yen, Expiring: 3/19/2014 a 100,976,080 975,387 988,538 (13,151 ) 3/19/2014 b 20,312,820 194,666 198,859 (4,193 ) 3/19/2014 c 27,656,640 269,802 270,754 (952 ) 3/19/2014 d 36,111,680 346,211 353,527 (7,316 ) 3/19/2014 e 10,056,960 98,351 98,456 (105 ) 3/19/2014 f 45,139,600 432,826 441,909 (9,083 ) 3/19/2014 g 344,913,280 3,341,964 3,376,640 (34,676 ) 3/19/2014 h 46,602,490 445,936 456,230 (10,294 ) 3/19/2014 i 16,927,350 162,093 165,716 (3,623 ) New Zealand Dollar, Expiring: 3/19/2014 a 200,600 164,969 161,679 3,290 3/19/2014 d 113,100 93,161 91,156 2,005 3/19/2014 e 1,526,815 1,264,199 1,230,579 33,620 3/19/2014 f 325,800 267,601 262,588 5,013 3/19/2014 g 1,918,011 1,576,540 1,545,874 30,666 3/19/2014 h 1,264,214 1,039,929 1,018,928 21,001 3/19/2014 i 43,410 36,064 34,987 1,077 Norwegian Krone, Expiring: 3/19/2014 a 14,863,300 2,421,908 2,363,776 58,132 3/19/2014 b 834,450 134,662 132,706 1,956 3/19/2014 c 556,300 89,722 88,471 1,251 3/19/2014 d 1,505,800 243,285 239,474 3,811 3/19/2014 e 2,473,890 400,662 393,434 7,228 3/19/2014 f 1,189,300 192,128 189,140 2,988 3/19/2014 g 13,237,110 2,139,039 2,105,156 33,883 3/19/2014 h 4,237,390 686,684 673,891 12,793 3/19/2014 i 251,610 40,919 40,015 904 Swedish Krona, Expiring: 3/19/2014 a 193,550 29,228 29,521 (293 ) 3/19/2014 g 3,096,800 468,377 472,336 (3,959 ) Swiss Franc, Expiring: 3/19/2014 a 400,050 449,166 441,387 7,779 3/19/2014 d 4,566,792 5,122,290 5,038,672 83,618 3/19/2014 e 65,000 72,025 71,716 309 3/19/2014 f 7,459,289 8,423,846 8,230,047 193,799 3/19/2014 g 1,571,468 1,751,468 1,733,846 17,622 3/19/2014 h 9,825,601 11,062,162 10,840,866 221,296 3/19/2014 i 724,220 810,900 799,053 11,847 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Citigroup b Goldman Sachs International c Standard Chartered Bank d Bank of America e BNP Paribas f Deutsche Bank g HSBC h UBS i Credit Suisse j Royal Bank of Canada k Bank of Montreal The following is a summary of the inputs used as of January 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ - - 0 0 Exchange-Traded Funds 19,415,189 - - Mutual Funds 52,246,282 - - U.S. Treasury - 241,303,498 - Other Financial Instruments: Financial Futures++ 4,613,892 - - Forward Foreign Currency Exchange Contracts++ - 2,275,153 - Options Purchased 10,279,562 - - Liabilities ($) Other Financial Instruments: Financial Futures++ (10,154,638) - - Forward Foreign Currency Exchange Contracts++ - (1,464,219) - Options Written (596,994) - - Swaps++ (2,602) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended January 31, 2014 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Advantage Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 25, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 25, 2014 By: /s/ James Windels James Windels Treasurer Date: March 25, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
